          Case 5:19-cv-00218-JKP Document 24 Filed 06/08/20 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


WELLS FARGO BANK, NATIONAL
ASSOCIATION, AS TRUSTEE FOR
PARK PLACE SECURITIES, INC.,
ASSET-BACKED PASS-THROUGH
CERTIFICATES, SERIES 2005-WLL1,                     No. SA-19-CV-00218-JKP

               Plaintiff,

v.

DEBBIE MARIE HURTADO, JAMES
FARIAS GARZA,

               Defendants.

                                             ORDER

        On this date, the Court considered the status of this action. On April 1, 2020, this Court

granted Plaintiff’s Motion for Summary Judgment. ECF No. 23.

        The Clerk of the Court is hereby instructed to enter a Clerk’s judgment and close this

case.

        It is so ORDERED.
        SIGNED this 8th day of June, 2020.




                                     JASON PULLIAM
                                     UNITED STATES DISTRICT JUDGE
